Citation Nr: 0919303	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-25 678	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for gastrointestinal disability.

2.  Entitlement to an initial compensable rating for 
osteoarthritis of the lumbar spine.

3.  Entitlement to an initial compensable rating for left 
knee disability.

4.  Entitlement to an initial compensable rating for right 
ankle disability.

5.  Entitlement to service connection for cysts of both 
wrists.

6.  Entitlement to service connection for right knee 
disability.

7.  Entitlement to service connection for bilateral elbow 
disability.

8.  Entitlement to service connection for left ankle 
disability.

9.  Entitlement to service connection for bilateral hand 
disability involving each digit.

10.  Entitlement to service connection for testicular cysts.

11.  Entitlement to service connection for bilateral foot 
disability.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from August 1982 to 
August 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Jurisdiction over the case 
was transferred to the RO in Waco, Texas in December 2005.

A June 2006 statement of the case addressed the issues of, 
inter alia, the proper initial evaluations assignable for 
left knee and right ankle disabilities.  On his August 2006 
VA Form 9, the Veteran checked the box indicating that he 
intended to appeal all issues addressed in the referenced 
statement of the case.  The Board has accordingly listed the 
above two issues on the title page of this action.

The record shows that although the Veteran requested a 
hearing before a traveling Veterans Law Judge, he failed 
without explanation to attend his requested hearing in 
February 2009.  His request for a Board hearing therefore is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2008).

A May 2007 statement of the case addressed the issue of the 
proper disability evaluation assignable for the Veteran's 
service-connected hypertension.  Thereafter no further 
communication was received from the Veteran as to this issue.  
The Board therefore will limit its consideration to the 
issues listed on the title page of this action.
 
The issue of the proper initial rating assignable for the 
Veteran's gastrointestinal disability is addressed in the 
decision below.  The remaining issues listed on the title 
page are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected gastrointestinal disability 
is manifested by gastroesophageal reflux disease and hiatal 
hernia with symptoms of substernal pain and occasional 
epigastric distress with pyrosis, but not by persistently 
recurrent epigastric distress, dysphagia, pyrosis or 
regurgitation, or by symptoms productive of considerable 
impairment of health.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for gastrointestinal disability have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 
4.10, 4.114, Diagnostic Codes 7304, 7305, 7346 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the establishment of 
service connection for the Veteran's gastrointestinal 
disability, the Veteran signed and returned a VA 
correspondence in April 2005 providing him with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The correspondence does not appear to have 
provided him with notice of the information and evidence 
necessary to substantiate the initial rating and the 
effective date to be assigned a grant of service connection 
in the event his gastrointestinal claim was successful.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Once, 
however, his claim was substantiated through the grant of 
service connection and he was assigned an initial disability 
rating and effective date for the grant of service connection 
in September 2005, VA had no further notice obligations under 
38 U.S.C.A. § 5103(a) with respect to the Veteran's 
disagreement with the initial rating assigned.  The record 
reflects that he did receive the notice to which he is 
entitled under 38 U.S.C.A. §§ 5103A and 7105, including 
through the issuance of a statement of the case in June 2006.  
See Dingess/Hartman, 19 Vet. App. at 490-91.  In any event, 
the Veteran was provided with notice as to the two referenced 
elements in an April 2006 correspondence, and his claim was 
thereafter readjudicated in the June 2006 statement of the 
case.  For the above reasons, the Board finds that VA's 
notification duties have been met in this case. 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vasquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The instant appeal originates, however, from 
the grant of service connection for the disorder at issue.  
Consequently, Vasquez-Flores is inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  

The record also reflects that the Veteran was afforded a pre-
discharge VA examination in May 2005.  Although he has not 
been examined by VA since service, the record shows that VA 
did schedule him for such an examination in November 2007, 
but that he failed, without explanation, to attend.  He was 
notified of his failure to attend in a December 2007 
supplemental statement of the case.  Under the circumstances, 
the Board finds that no further VA examination of the Veteran 
is required.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected gastrointestinal disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a Veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Service connection for gastrointestinal disability, described 
as hiatal hernia with gastroesophageal reflux disease (GERD) 
was granted in September 2005, with an assigned 10 percent 
evaluation effective September 1, 2005.  This evaluation has 
remained in effect since that time.

Service treatment records document complaints in 1997 of 
epigastric and chest pain, as well as black stool.  Testing 
showed that he was heme negative and was diagnosed as having 
peptic ulcer disease.  Later upper gastrointestinal series in 
1997 showed that he had no abnormalities, including ulcers.  
He reported heartburn, and his chest pain was eventually 
attributed to GERD.  He denied any nausea (except in relation 
to a 2004 head injury), vomiting, or melena.  His weight 
increased throughout service from 175 to 214 pounds, and he 
was consistently considered well nourished.  In December 2004 
he reported symptoms including bloating and burning in the 
subxiphoid area; he was diagnosed as having nonulcer 
dyspepsia.  An esophagogastroduodenoscopy in January 2005 
showed the presence of duodenitis, hiatal hernia and 
gastroesophageal abnormalities, but with a normal pylorus and 
stomach.

The Veteran attended a VA fee basis examination in May 2005, 
shortly prior to his discharge.  He reported experiencing 
non-cardiac constant chest pain, GERD and a hiatal hernia.  
His complaints included constant and daily dysphagia, 
heartburn, epigastric pain, scapular pain, arm pain, 
regurgitation, reflux, and nausea.   He denied any weight 
loss, or vomiting of blood or passing of tarry stools.  He 
reported losing 2 "times" from work each week.  He 
explained that the chest pain caused concentration problems, 
but he did not report any impairment of his activities of 
daily living.  Physical examination showed that the Veteran 
was well nourished.  He weighed 206 pounds.  Chest X-ray 
studies were normal.  The Veteran was scheduled for an upper 
gastrointestinal series, but failed to attend.  The examiner 
concluded that the Veteran did not have anemia and was not 
malnourished, and essentially found no evidence of current 
gastrointestinal disability.

On file are VA treatment records for January 2006 to May 2007 
which show that the Veteran's weight ranged from 199 pounds 
to 215 pounds in a general pattern of increase; the records 
show he was advised to lose weight.  He was described as 
having a medical history of peptic ulcer disease, GERD and 
hiatal hernia, and the peptic ulcer PUD was noted as 
inadequately controlled by medication.  The Veteran denied 
any nausea, vomiting, chest pain, abdominal discomfort, or 
melena.  The Veteran reported that he worked two jobs; he did 
not report any time lost from work.  

In several statements on file, the Veteran contends that his 
gastrointestinal disorder is productive of stomach and chest 
pain, heartburn, nausea and coughing; he contends that his 
symptoms are poorly controlled even with medication.

The RO evaluated the Veteran's gastrointestinal disability as 
10 percent disabling pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7346.  Under that code, a 10 percent 
evaluation is warranted for two or more of the following 
symptoms: epigastric distress, dysphagia, pyrosis, 
regurgitation, substernal or arm or shoulder pain.  A 30 
percent rating is warranted when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
maximum schedular rating of 60 percent is warranted when 
there are symptoms of pain, vomiting, material weight loss, 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Alternatively, a 20 percent evaluation is warranted for 
moderate gastric or duodenal ulcer, with recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration; or with continuous moderate manifestations.  
38 C.F.R. § 4.114, Diagnostic Codes 7304 and 7305.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Review of the evidence of record shows that the Veteran has 
consistently reported experiencing substernal pain.  Although 
at his May 2005 examination he also reported epigastric 
distress, dysphagia, pyrosis, and regurgitation, the Board 
finds his account of experiencing those symptoms constantly 
or even persistently to lack credibility.  In this regard, 
the Board points out that neither the service treatment 
records nor post-service treatment records document 
complaints of dysphagia or regurgitation, and his complaints 
of epigastric distress and pyrosis are infrequently reported.  
Given the Veteran's clear familiarity with seeking medical 
treatment, and as he maintains that his symptoms are not 
controlled by medication, the absence of more than occasional 
references to epigastric distress and pyrosis is persuasive 
evidence that in fact those symptoms are not persistently 
recurrent.  Moreover, even assuming that those symptoms are 
persistent and recurrent, the evidence clearly shows that the 
Veteran's gastrointestinal symptoms as a whole are not 
productive of considerable impairment of health.  He is 
consistently described as well nourished, and has not 
experienced weight loss (and in fact is considered in need of 
weight reduction).  In the Board's opinion, there simply is 
no competent evidence that the Veteran's health has been 
impaired to any considerable extent by the gastrointestinal 
disorder.  Accordingly, a higher evaluation under Diagnostic 
Code 7346 is not warranted. 

The Board has considered whether a higher evaluation is 
warranted based on peptic ulcer disease.  Although he was 
diagnosed as having peptic ulcer disease at one point in 
service, an upper gastrointestinal series found no evidence 
of that disorder, and peptic ulcer disease was not further 
diagnosed in service after 1997.  The Veteran failed to 
report for an upper gastrointestinal series in May 2005, but 
one conducted earlier that year revealed no ulcers.  Although 
post-service VA records note that he has a medical history of 
peptic ulcer disease, none of those treatment records include 
any diagnostic studies confirming the presence of that 
disorder; rather, the treating physicians appear to have 
based their understanding of the Veteran's medical condition 
on his report of symptoms.  VA attempted to examine the 
Veteran in connection with this claim in November 2007, but 
as already noted, he failed to report.

Given the absence of any diagnostic evidence that the Veteran 
has ever had a peptic ulcer, the Board finds that an 
increased evaluation under Diagnostic Code 7304 or 7305 is 
not warranted.  Even assuming, however, that the Veteran does 
or did have a peptic ulcer, an increased evaluation still 
would not be warranted, as neither the service nor the post-
service treatment records document recurring episodes of 
severe symptoms at least two times a year for any duration.  
Nor do the records show any continuous moderate 
manifestations of peptic ulcer disease.  The Veteran has 
consistently been well nourished, with no weight loss.  The 
Board again notes that the Veteran has prevented the 
development of his claim by failing to report for VA 
examination.

In sum, the Board finds that the symptoms of the Veteran's 
service-connected gastrointestinal disability do not even 
remotely approximate the criteria for an evaluation higher 
than 10 percent under any applicable diagnostic code.  
Accordingly, an initial evaluation in excess of 10 percent 
for gastrointestinal disability is denied.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2008).  During his May 2005 examination, and 
while still in service, the Veteran reported that he missed 2 
"times" from work every week.  It is unclear whether he 
meant days or some lesser unit of time, but the service 
treatment records themselves do not document that he visited 
sick call for his gastrointestinal symptoms as often as he 
claims.  Moreover, he does not contend that his 
gastrointestinal disorder has caused similar interference 
with his current employment, and the record in fact shows 
that he holds two jobs.  The Board finds that the evidence 
does not suggest marked interference with employment.  In 
addition, there is no evidence that his gastrointestinal 
disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996) ; Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

The Board lastly notes that the RO, in granting service 
connection for gastrointestinal disability, assigned an 
effective date for the grant of September 1, 2005.  The Board 
has reviewed the evidence on file and concludes that the 
underlying level of severity for the Veteran's 
gastrointestinal disability has remained at the 10 percent 
level since the award of service connection.  For the reasons 
enumerated above, and because there is no indication of 
greater disability than that described above during the 
period beginning September 1, 2005, a higher rating is not 
warranted for any time since the award of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).
  

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for gastrointestinal disability is denied.


REMAND

Turning first to the issues concerning entitlement to service 
connection, service treatment records show that the Veteran 
was seen in 1987 and 1990 for right knee problems, and at one 
point in 1990 was considered to have degenerative joint 
disease in the knee.  In May 1988 he was treated for a crush 
injury to the left hand.  In April 1992 he was seen for a 
possible ganglion cyst on the right wrist.  When examined in 
January 2001 he reported cysts affecting his wrists, as well 
as joint problems; physical examination disclosed the 
presence of bilateral ganglion cysts.  In February 2004 he 
complained of right testicle pain, shortly following which he 
was determined to have a cyst on the right testicle.  

In statements prior to his discharge from service, the 
Veteran reported experiencing swelling in the right knee and 
in both feet, as well as testicular cysts and cysts on his 
wrists.  He also reported experiencing painful fingers, 
elbows, knees, ankles, and toes he maintains were attributed 
to arthritic signs.  He currently maintains that a VA 
physician informed him that he had arthritis affecting all of 
his claimed joints.

The Veteran attended a VA fee basis examination in May 2005, 
shortly prior to his discharge.  His complaints included 
bilateral feet swelling and pain since 1987; bilateral wrist 
cysts; right knee swelling; left ankle pain since 1991 he 
believed was secondary to the service-connected right ankle 
disorder; pain and cramping in his fingers since 1997; 
bilateral elbow problems; and testicular cysts since 2004.  
Physical examination of the elbows, feet, hands, and ankles 
revealed no identified abnormalities.  Examination of the 
testicles was normal.  X-ray studies for all pertinent joints 
were normal.  The examiner concluded that there was no 
underlying pathology associated with the claimed right knee, 
bilateral elbow and feet, fingers or left ankle complaints.  
The examiner also concluded that the Veteran did not have any 
cysts on his wrists or testicles.

VA treatment records for January 2006 to May 2007 indicate 
that no scrotal mass was evident in 2006.  The records 
document complaints of diffuse arthralgias, and show that he 
was diagnosed as having degenerative joint disease; 
unfortunately, the actual site or sites of the degenerative 
joint disease is not identified.  The Veteran continues to 
maintain that he has each disorder for which service 
connection is sought.

The record shows that the Veteran has not been afforded a VA 
examination since his discharge from service.  Although he 
was afforded a pre-discharge examination in this case, given 
the complaints and findings in service regarding joint pain 
in the claimed areas, as well as the cysts affecting the 
wrists and testicles, and as the Veteran has offered an 
account of recurring symptoms of the claimed disorders since 
service, the Board is of the opinion that a post-service VA 
examination is necessary in this case.  See generally, 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Turning to the low back, left knee and right ankle 
evaluations, given that the Veteran has not been examined for 
those disorders since May 2005, and as the RO will be 
affording him an orthopedic examination in connection with 
his service connection claims, the Board finds that remand of 
the above service-connected disorders is appropriate.  The 
Board notes, however, that the Veteran did fail to report for 
an orthopedic examination of his lower back in November 2007.  
He is advised in this regard that the duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the Veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), with 
respect to the claim for service 
connection for left ankle disability.  
The letter must advise the Veteran of the 
information and evidence necessary to 
substantiate that claim on a secondary 
basis.  The letter must specifically 
inform the Veteran which portion of the 
evidence is to be provided by the 
claimant, which part, if any, the RO will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).


2.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private who may possess additional 
records pertinent to the claims remaining 
on appeal.  With any necessary 
authorization from the Veteran, attempt 
to obtain and associate with the claims 
file any medical records identified by 
the Veteran which have not been secured 
previously.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it should inform the 
Veteran of this and ask him to provide a 
copy of the outstanding medical records.

4.  The RO should then schedule the 
Veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and severity 
of the low back osteoarthritis; the 
nature, extent and severity of the left 
knee disability; the nature, extent and 
severity of the right ankle disability; 
and the nature, extent and etiology of 
the claimed right knee, bilateral elbow, 
left ankle, bilateral hand, and bilateral 
foot disabilities.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
conducted, and all findings should be 
reported in detail.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare- 
ups (if the Veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
physician should so state.

A.  With respect to any right knee 
disability identified, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that such disorder is 
etiologically related to service or 
was manifest within one year of 
discharge from service.  

B.  With respect to any right and/or 
left elbow disorder identified, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that such disorder is 
etiologically related to service or 
was manifest within one year of 
discharge from service.  

C.  With respect to any left ankle 
disorder identified, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that such disorder is 
etiologically related to service or 
was manifest within one year of 
discharge from service, or was 
caused or chronically worsened by 
the service-connected right ankle 
disability.

D.  With respect to any right and/or 
left hand (including the digits) 
disorder identified, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that such disorder is 
etiologically related to service or 
was manifest within one year of 
discharge from service.  

E.  With respect to any right and/or 
left foot disorder (including the 
toes) identified, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that such disorder is 
etiologically related to service or 
was manifest within one year of 
discharge from service.  

The examiner should also provide an 
opinion as to the impact of the low back, 
left knee and right ankle disabilities on 
the Veteran's ability to work.  The 
rationale for all opinions expressed 
should be provided.  The claims folder, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.

5.  The RO should also schedule the 
Veteran for a VA examination to determine 
the nature, extent and etiology of the 
claimed bilateral wrist cysts and 
testicle cysts.  All indicated studies 
should be conducted, and all findings 
should be reported in detail.  With 
respect to any right and/or left wrist 
cysts identified, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that such disorder 
is etiologically related to service.  
With respect to any testicle cysts 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that such disorder is 
etiologically related to service.  The 
rationale for all opinions expressed 
should be provided.  The claims folder, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.

6.  The RO should then prepare a new 
rating decision and readjudicate the 
remaining issues on appeal.  With respect 
to the low back, left knee and right 
ankle issues, the RO should consider 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefits sought on 
appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant an 
opportunity to respond.

After the Veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West,  12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


